DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on September 11, 2019 has been considered 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 13-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Matsumoto (JP 55579517; cited in the IDS).
Regarding claim 11, Matsumoto discloses a cabling method for coupling one or more devices comprising: coupling a first cable assembly (8a) to a first device (5) via a first cable (C1); coupling a second cable assembly (8) to a second device (6) via a third cable (C1a); and coupling a second cable (26) of the first cable assembly (8a) to the second cable assembly (8).
Regarding claim 13, Matsumoto discloses the method, further comprising transferring power to the second device (6) via the second cable (26), wherein the first device (5) comprises a power generation device (see figure 2; paragraph 0027).
Regarding claim 14, Matsumoto discloses the method, further comprising transferring data to the second device (6) via the second cable (26), wherein the first device (5) comprises an information handling system (see figure 2; paragraph 0027). 
Regarding claim 15, Matsumoto discloses the method, further comprising coupling the first cable assembly (8a) to a power generation device via a plug of the first cable (C1).
Regarding claim 16, Matsumoto discloses a cable system comprising: a first cable assembly (8a), wherein the first cable assembly (8a) comprises a cable housing, one or more cables (C1,C2), and one or more sockets, and wherein the first cable assembly (8a) is coupled to a first device (5); a second cable assembly (8), wherein the second cable assembly (8) comprises a cable housing, one or more cables (C1a,C2a), and one or more sockets, and wherein the second cable assembly (8) is coupled to the first cable assembly (8a); a second device (6), wherein the second device (6) is coupled to the first cable assembly (8a); and a third device (7), wherein the third device is coupled to the second cable assembly.
Regarding claim 17, Matsumoto discloses the system, wherein the first device (5) comprises a power generator (see figure 2; paragraph 0027). 	Regarding claim 18, Matsumoto discloses the system, wherein the first device (5) comprises a communication device (see figure 2; paragraph 0027).
Regarding claim 19, Matsumoto discloses the system, wherein the first cable assembly (8a) and the second cable assembly (8) are aligned on a horizontal plane (see figure 2). 
	 
Allowable Subject Matter
Claims 1-10 are allowed.
Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-10, 12 and 20 are:
Regarding claims 1-10, the prior art does not teach or fairly suggest in combination with the other claimed limitations a cable system comprising: a cable housing comprises one or more middle supports disposed between a first side support and a second side support; one or more first side support sockets disposed on the first side support; one or more second side support sockets disposed on the second side support; a first cable coupled to the first side support, wherein the first cable repositionably couples the first side support to at least one of the one or more first side support sockets of the first side support, the one or more second side support sockets of the second side support, or a device; and a second cable coupled to the first side support, wherein the second cable repositionably couples the first side support to at least one of the one or more first side support sockets, the one or more second side support sockets, or a device.
Regarding claim 20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a cable system comprising, further comprising a third cable assembly, wherein the third cable assembly is coupled to the second cable assembly.
Regarding claim 12, the prior art does not teach or fairly suggest in combination with the other claimed limitations a cable system comprising further comprising coupling a fourth cable of the second cable assembly to a third cable assembly, wherein the third cable assembly is coupled to a third device.
These limitations are found in claims 1-10, 12 and 20, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heller et al (US 7,575,480), Clem et al (US 7,521,634), Pincu et al (US 7,259,325), McLoughlin (US 2,324,791), Folds et al (US 2,317,450) and O’Neil (US 8,841,563) disclose a cable system.

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


May 5, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848